DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The term “attention information” (e.g., claim 1, line 5, et el.) is interpreted in accordance with it definition in the specification disclosure as follows (PG Publication US 2020/0372324 A1):


    PNG
    media_image1.png
    191
    989
    media_image1.png
    Greyscale

.






Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cricri (US 2017/0177972 A1).  Cricri discloses:

Regarding claims 1, 10, and 11, and using claim 1 as an example, a recognition apparatus comprising: 

a memory; and 
a hardware processor coupled to the memory and configured to (see figure 1, and:

    PNG
    media_image2.png
    512
    686
    media_image2.png
    Greyscale

): 

extract first feature quantity data from sensor data (figure 4:

    PNG
    media_image3.png
    521
    828
    media_image3.png
    Greyscale

); 

generate attention information based on a classification contribution of the first feature quantity data (figure 4:

    PNG
    media_image4.png
    379
    661
    media_image4.png
    Greyscale

);

generate a second feature quantity data by processing the first feature quantity data with the attention information (figure 4:


    PNG
    media_image5.png
    705
    975
    media_image5.png
    Greyscale

);

generate processed feature quantity data including the first feature quantity data and the second feature quantity data (figure 4:


    PNG
    media_image6.png
    626
    1090
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    759
    667
    media_image7.png
    Greyscale

); and

perform classification of a recognition object from the processed feature quantity data by using a classification network (


    PNG
    media_image7.png
    759
    667
    media_image7.png
    Greyscale

).

Regarding claim 2, the apparatus according to claim 1, wherein the hardware processor carries out the extraction of the first feature quantity data from the sensor data by processing a convolution layer (figure 4:

    PNG
    media_image8.png
    509
    1022
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    350
    663
    media_image9.png
    Greyscale

).

Regarding claim 6, the apparatus according to claim 1, wherein the hardware processor is further configured to: generate the attention information for each task of the classification; and change, in dependence on the corresponding task, the attention information used for generating the second feature quantity data (

    PNG
    media_image10.png
    496
    654
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    445
    653
    media_image11.png
    Greyscale

).

Regarding claim 7, the apparatus according to claim 1, wherein the hardware processor is further configured to: generate the attention information for each task of the classification ( 

    PNG
    media_image12.png
    611
    753
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    587
    668
    media_image13.png
    Greyscale

); synthesize pieces of the attention information generated for each task (


    PNG
    media_image14.png
    572
    522
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    716
    664
    media_image15.png
    Greyscale

 ); and generate the second feature quantity data by processing the first feature quantity data with the synthesized attention information (

    PNG
    media_image16.png
    618
    906
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    954
    660
    media_image17.png
    Greyscale

).

Regarding claim 8, the apparatus according to claim 1, wherein the hardware processor is further configured to: generate the attention information from data having different time series lengths; and change, in dependence on the different time series lengths, the attention information used for generating the second feature quantity data (

    PNG
    media_image18.png
    417
    657
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    590
    661
    media_image19.png
    Greyscale

).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cricri (US 2017/0177972 A1) as applied to claim 1 above, and further in view of Braun et al. (EP 3 404 578 A). 

Regarding claim 5, Cricri does not teach a multiple sensor embodiment, including the claimed, “the apparatus according to claim 1, wherein the hardware processor is further configured to: generate the attention information for each sensor modality or sensor mounting region; and change, for each sensor modality of the sensor from which the first feature quantity data is extracted or for each sensor mounting region, the attention information used for generating the second feature quantity data.”

	Braun teaches classification from multiple sensors including attention information, comprising:

generate the attention information for each sensor modality or sensor mounting region; and change, for each sensor modality of the sensor from which the first feature quantity data is extracted or for each sensor mounting region, the attention information used for generating the second feature quantity data (

    PNG
    media_image20.png
    629
    704
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    627
    639
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    257
    1378
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    770
    1403
    media_image23.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to add the multi-sensor attention capabilities of Braun, to the Cricri system, with motivation coming from Braun:


    PNG
    media_image24.png
    177
    1440
    media_image24.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cricri, while the teaching of Braun continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  










Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cricri (US 2017/0177972 A1) as applied to claim 1 above, and further in view of Li et al. (US 2022/0067438 A1).  

Regarding claim 3, Cricri does not teach, “the apparatus according to claim 1, wherein the hardware processor is further configured to 
calculate the classification contribution, by using an attention network sharing a convolution layer included in the classification network, 
based on a differential transfer function for obtaining a network output from the convolution layer based on the output of the attention network when the classification is performed.”

	Li teaches classification using convolutional neural networks with attention networks (figures 2 and 4), comprising 
calculate the classification contribution, by using an attention network sharing a convolution layer included in the classification network, based on a differential transfer function for obtaining a network output from the convolution layer based on the output of the attention network when the classification is performed ( 

    PNG
    media_image25.png
    840
    1512
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    871
    1112
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    909
    995
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    727
    978
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    472
    1000
    media_image29.png
    Greyscale


).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the neural structure of Cricri, as taught by Li, in order to calculate the classification contribution, by using an attention network sharing a convolution layer included in the classification network, based on a differential transfer function for obtaining a network output from the convolution layer based on the output of the attention network when the classification is performed as taught by Li as described above. 

The prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cricri, while the teaching of Li continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Regarding claim 4, the apparatus according to claim 3, wherein the hardware processor carries out the generation of the attention information based on the classification contribution having a positive value among the classification contributions calculated for each class (met by Cricri as modified by Li above; Li teaches:

    PNG
    media_image30.png
    419
    1008
    media_image30.png
    Greyscale

).

Regarding claim 9, the apparatus according to claim 3, wherein the hardware processor is further configured to learn the attention network and learn the classification network (Cricri teaches:

    PNG
    media_image31.png
    211
    672
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    640
    663
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    745
    674
    media_image33.png
    Greyscale


 ).


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665